Case 3:10-cr-00170-HEH Document 1218 Filed 11/20/20 Page 1 of 3 PageID# 13089




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA


UNITED STATES OF AMERICA,
                                       Plaintiff,


                                                             Case No.: 3:10-cr-00170-HEH-1


JACK ROSGA,
                                       Defendant.


 DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE REPLY TO THE
GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR COMPASSIONATE
                           RELEASE

          Defendant Jack Rosga, by and through his attorneys, Alexander E. Basinski, Esq., Lipsitz

Green Scime Cambria, LLP; and Brian D. West, Esq., Sandground, West, Silek & Raminpour,

PLC, hereby moves this Court for an order extending the original six (6) calendar day time period

for filing of the Defendant’s Reply to the Government’s Response to Defendant’s Motion for

Compassionate Release (“Motion”).

          The government filed its response to Defendant’s Motion on November 16, 2020. (See

Gov’t.’s Resp., Dkt. No. 1217.) Pursuant to Local Criminal Rule 47(F)(1), Mr. Rosga is permitted

to file a reply brief within six (6) calendar days after the service of the government’s response

brief. See id. As a result, Defendant’s reply brief is due to be filed no later than November 23,

2020.

          Due to your deponent’s current caseload, preparation for an upcoming trial in the Western

District of New York set to begin on December 8, 2020, and pre-existing deadlines for reply briefs

in other federal cases, we respectfully request a fourteen day extension of the deadline from

November 23, 2020 to December 7, 2020.



3905114, 1, 067672.0001
Case 3:10-cr-00170-HEH Document 1218 Filed 11/20/20 Page 2 of 3 PageID# 13090




          Your deponent has conferred with counsel for the government, Peter S. Duffey, Esq., who

does not oppose this request.

DATED:              Buffalo, New York
                    November 20, 2020

Respectfully submitted,

                                              LIPSITZ GREEN SCIME CAMBRIA LLP

                                              BY: /s/Alexander E. Basinski
                                              Alexander E. Basinski, Esq. (Pro Hac Vice)
                                              Erin McCampbell Paris, Esq. (Pending Admission)
                                              Attorneys for Defendant, Jack Rosga
                                              42 Delaware Avenue, Suite 120
                                              Buffalo, New York 14202
                                              (716) 849-1333
                                              abasinski@lglaw.com
                                              emccampbell@lglaw.com


                                              SANDGROUND, WEST, SILEK &
                                              RAMINPOUR, PLC

                                              BY: /s/Brian D. West
                                              Brian Denton West, Esq. (24947)
                                              Attorneys for Defendant, Jack Rosga
                                              8229 Boone Boulevard, Suite 610
                                              Vienna, VA 22182
                                              (703) 564-4600
                                              brian@thewestlawgroup.com


TO:       PETER S. DUFFEY, ESQ.
          ASSISTANT UNITED STATES ATTORNEY
          919 East Main Street, Suite 1900
          Richmond, VA 23219




3905114, 1, 067672.0001
Case 3:10-cr-00170-HEH Document 1218 Filed 11/20/20 Page 3 of 3 PageID# 13091




                                   CERTIFICATE OF SERVICE


          I hereby certify that on November 20, 2020, I electronically filed the foregoing pleading

with the Clerk of the Court using the CM/ECF system, which then sent notification of such filing

(NEF) to the following:

                                      Peter S. Duffey, Esquire
                                   United States Attorney’s Office
                                        Richmond Division
                                  919 East Main Street, Suite 1900
                                       Richmond, VA 23219
                                      peter.duffey@usdoj.gov


                            _________________/s/_________________
                                        Brian D. West, Esq.




3905114, 1, 067672.0001
